November 30, 2007


Mr. Stephen G. Tipps
Baker & Botts, L.L.P.
910 Louisiana, One Shell Plaza
Houston, TX 77002-4995
Mr. Lloyd E. Kelley
Lloyd E. Kelley & Associates
2726 Bissonnet, Suite 240 PBM#12
Houston, TX 77005

RE:   Case Number:  05-0587
      Court of Appeals Number:  01-03-00925-CV
      Trial Court Number:  789357

Style:      HOUSTON MUNICIPAL EMPLOYEES PENSION SYSTEM
      v.
      CRAIG E. FERRELL, JR., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie Thompson  |
|   |Ms. Beverly Kaufman  |
|   |Mr. Robert R. Burford|
|   |                     |
|   |Mr. David M. Gunn    |
|   |Ms. Barbara E.       |
|   |Rosenberg            |
|   |Mr. Kristofer S.     |
|   |Monson               |